SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 1, 2012 COLUMBUS MCKINNON CORPORATION (Exact name of registrant as specified in its charter) NEW YORK (State or other jurisdiction of incorporation) 0-27618 16-0547600 (Commission File Number) (IRS Employer Identification No.) , AMHERST, NEW YORK 14228-1197 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (716) 689-5400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01OTHER EVENTS. On August 1, 2012, Columbus McKinnon Corporation (the “Company”) announced the sale of its Gaffey division of Crane Equipment and Service Inc. to Ace Industries.The Gaffey division contributed under $20 million of revenue to the Company and represented less than 1% of the total assets of the Company in the fiscal year that ended March 31, 2012.The Company does not expect the transaction to have a material effect on its financial results in its fiscal 2013 second quarter, which ends September 30, 2012. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS. (c)Exhibits. EXHIBIT NUMBER DESCRIPTION Press Release dated August 1, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLUMBUS McKINNON CORPORATION /s/GREGORY P. RUSTOWICZ Gregory P. Rustowicz Chief Financial Officer (Principal Financial Officer) Dated:August 1, 2012 EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press Release dated August 1, 2012
